Citation Nr: 1450881	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claim was subsequently transferred to the RO in Louisville, Kentucky, and that RO certified the matter to the Board in October 2012.  

This matter was remanded to the agency of original jurisdiction (AOJ) for additional development in April 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Quite unfortunately, this matter must again be remanded due to noncompliance with remand directives articulated by the Board in April 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As noted above, the Board previously remanded this matter in April 2014, specifically to obtain an adequate VA examination and medical opinion that addressed whether it was at least as likely as not that the Veteran's acquired psychiatric disorder has been aggravated beyond its normal progression by his service connected disabilities, including chest wall syndrome and pseudofolliculitis barbae.  Although VA provided an examination for the Veteran in May 2014, the corresponding opinion failed to specifically address the issue of aggravation, as requested in the April 2014 Board remand.  Indeed, it appears that the May 2014 examiner simply duplicated the opinion and rationale from the September 2012 VA examiner that was found inadequate as to the secondary service connection theory of aggravation, which necessitated the April 2014 Board remand in the first place, without providing any further opinion on the matter.  

In light of the above, the Board finds that an additional remand is necessary to obtain an adequate medical opinion regarding the secondary service connection theory of aggravation.  See Stegall, 11 Vet. App. at 271.  VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the May 2014 VA examiner for an addendum opinion.  The examiner must review the entire claims file, including any electronic records within Virtual VA and the Veterans Benefits Management System (VBMS), and a copy of this remand.  The resulting examination report must indicate that such a review occurred.  

Thereafter, the examiner must specifically provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder has been aggravated by his service connected disabilities, including chest wall syndrome and pseudofolliculitis barbae.  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder has been aggravated by his service connected disabilities, including chest wall syndrome and pseudofolliculitis barbae, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's acquired psychiatric disorder prior to any such aggravation.  

The examiner must provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to speculation, the examiner should indicate why such an opinion would be speculative.  

If the May 2014 examiner is no longer available, the requested opinion must be obtained from a similarly qualified VA examiner.  Only if a qualified VA examiner deems a new psychiatric examination necessary to address the question presented should the Veteran be asked to attend an additional psychiatric examination.  

2.  After the development requested has been completed, the AOJ should review the resulting examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement any required corrective procedures.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



